Case 2:18-cv-10604-AB-JEM Document 31 Filed 12/23/19 Page 1 of 3 Page ID #:344



  1   Kerry C. Fowler (State Bar No. 228982)
      kcfowler@jonesday.com
  2
      JONES DAY
  3   555 South Flower Street, 50th Floor
      Los Angeles, CA 90071.2300
  4
      Telephone: 213.243.2792
  5   Facsimile: 213.243.2539
  6
      Brianne J. Kendall (State Bar No. 287669)
  7   bkendall@jonesday.com
      JONES DAY
  8
      3161 Michelson Drive, Suite 800
  9   Irvine, CA 92612.4408
 10   Telephone: 949.851.3939
      Facsimile: 949.553.7539
 11
      Attorneys for Defendant
 12   EXPERIAN INFORMATION SOLUTIONS,
 13   INC.
 14
                     IN THE UNITED STATES DISTRICT COURT
 15                FOR THE CENTRAL DISTRICT OF CALIFORNIA
 16
 17   NERI JOCSON, FE JOCSON                     Case No. 2:18-cv-10604-AB-JEM
      individually and on behalf of all others   Honorable Andre Birotte, Jr.
 18   similarly situated,
 19                      Plaintiffs,             THIRD JOINT STATUS REPORT
 20
      v.                                         Complaint filed: December 21, 2018
 21
      DIAMOND RESORTS                            Next report due:   March 20, 2020
 22   INTERNATIONAL CLUB, INC. dba
 23   DIAMOND RESORTS U.S.
      COLLECTION DEVELOPMENT,
 24
      LLC dba DIAMOND RESORTS
 25   FINANCIAL SERVICES, INC.,
      EXPERIAN INFORMATION
 26
      SOLUTIONS, INC. and DOES 1
 27   through 10, inclusive,
 28                      Defendants.
                                                                THIRD JOINT STATUS REPORT
                                                                 Case No. 2:18-cv-10604-AB-JEM
Case 2:18-cv-10604-AB-JEM Document 31 Filed 12/23/19 Page 2 of 3 Page ID #:345



  1         TO THE COURT:
  2         Plaintiffs Neri Jocson and Fe Jocson (“Plaintiffs”), defendant Diamond
  3   International Club, Inc. (“Diamond”), and defendant Experian Information
  4   Solutions, Inc. (“Experian”), by and through their counsel of record, submit their
  5   third 90-day joint status report to update the Court on the status of arbitration
  6   pursuant to the Court’s order dated March 28, 2019. (ECF No. 28.)
  7         Following the Court’s order compelling Plaintiffs’ dispute against Diamond
  8   to arbitration, Plaintiffs opened an arbitration file with JAMS. Diamond has
  9   responded to Plaintiffs’ arbitration demand, and the parties are currently in the
 10   process of exchanging information pursuant to Rule 13 of JAMS Streamlined
 11   Arbitration Rules & Procedures. The deadline for fact discovery is January 13,
 12   2020; and the arbitration hearing is set for February 14 and 15, 2020.
 13         Experian is not a party to the arbitration.
 14                                            ***
 15         Pursuant to L.R. 5-4.3.4(a)(2)(i), Brianne Kendall attests that Amir Goldstein
 16   and Patricia Brum concur in the filing’s content and have authorized the filing.
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
                                                1                   THIRD JOINT STATUS REPORT
                                                                     Case No. 2:18-cv-10604-AB-JEM
Case 2:18-cv-10604-AB-JEM Document 31 Filed 12/23/19 Page 3 of 3 Page ID #:346



  1
      Dated: December 23, 2019          JONES DAY
  2
                                        /s/ Brianne J. Kendall
  3
                                        Brianne J. Kendall
  4                                     3161 Michelson Drive, Suite 800
                                        Irvine, CA 92612.4408
  5
                                        Telephone: 949.851.3939
  6                                     Facsimile: 949.553.7539
                                        Email: bkendall@jonesday.com
  7
                                        Attorneys for Defendant Experian
  8                                     Information Solutions, Inc.
  9
      Dated: December 23, 2019          LAW OFFICES OF AMIR J. GOLDSTEIN
 10
 11                                     /s/ Amir J. Goldstein
                                        Amir J. Goldstein
 12                                     8032 West Third Street Suite 201
 13                                     Los Angeles, CA 90048
                                        Telephone: 323-937-0400
 14                                     Fax: 866-288-9194
 15                                     Email: ajg@consumercounselgroup.com
                                        Attorneys for Plaintiffs Neri and Fe Jocson
 16
 17   Dated: December 23, 2019          SNELL AND WILMER LLP

 18                                     /s/ Patricia Brum
 19                                     Patricia Brum
                                        350 South Grand Avenue, Suite 3100
 20                                     Los Angeles, CA 90071
 21                                     Telephone: 213-929-2500
                                        Fax: 213-929-2525
 22                                     Email: pbrum@swlaw.com
 23                                     Attorneys for Defendant Diamond Resorts
                                        International Club, Inc.
 24
 25
      NAI-1510492616v1

 26
 27
 28
                                                             THIRD JOINT STATUS REPORT
                                                              Case No. 2:18-cv-10604-AB-JEM
                                           -2-
